Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.                  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

Response to Amendment
2.	This in response to an RCE amendment filed 11/30/2021. Claims 22-24 have been added. No claims have been canceled. Claims 1-20 have been amended. Claims 1-20 are still pending in this application.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Independent claims 1, 8 and 15 recite limitations such as “first contact center information”, “second contact center information”, “third contact center information”, “first pairing process”, “second pairing process” and “third pairing process”. 
 
Dependent claims 2-7, 9-14 and 16-21 are rejected for the same reasons addressed in the independent claims.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

contact center or from the contacts?  

In addition, Applicant specification does not disclose anything explaining the claimed 
“Predetermined threshold” in relation to “the first time and second time” and “the second time and the third time”. As a matter of fact, Applicant’s specification mentioned once the term threshold in paragraphs [0052] (In some embodiments, the L3 pairing method may wait at block 430 for a 
threshold amount of time, during which more than one contact may arrive or more than one agent may become available).

Dependent claims 2-7, 9-14 and 16-21 are rejected for the same reasons addressed in the independent claims.  

Due to the lack of clarity and the 35 U.S.C 112 rejections applied to the claims, the Examiner is presenting the below rejection to the best of Examiner’s knowledge and understanding. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Matteo et al. (Pub.No.: 2007/0291922 A1).









Regarding claims 1, 8 and 15, Matteo teaches a method (see abstract), system (reads on the ACD system as shown in Fig. 1) and a computer program product comprising a non-transitory computer readable medium (see [0022 and 0041]) comprising:

at a first time, obtaining first contact center information (the Examiner interpreting this limitation are determining the type of received calls and the service that need to be offered which is associated with the service that will be received from the agent , see [0002-0003]), the first contact center information: i) identifying a first set of available agents that are available to be paired with a contact, the first set of available agents comprising at least a first agent, and ii) identifying a first set of contacts that are waiting to be paired with an available agent (this reads on determining the available 

after obtaining the first contact center information, performing a first pairing process, in a switch of the contact center, using the first contact center information (see [0026]);

at a second time after performing the first pairing process, obtaining second contact center information, the second contact center information: i) identifying a second set of available agents that are available to be paired with a contact, the second set of available agents comprising at least the first agent, and i1) identifying a second set of contacts that are waiting to be paired with an available agent, the second set of contacts comprising at least a first contact (the Examiner interpreting this entire limitations as the agent who possesses “multiple skill”, whereon the agent can be assigned/matched to serve calls in two queues because the agent has different level of skills , see [0018-0020]);

after obtaining the second contact center information, performing a second pairing process, in the switch of the contact center, using the second contact center information, wherein the performance of the second pairing process results in a pairing of the first contact with the first agent (reads on assigning the available agent to contact, see [0018]);

at a third time after the performing the second pairing process, obtaining third contact center information, the third contact center information: i) identifying a third set of available agents that are available to be paired with a contact, and ii) identifying a third set of contacts that are waiting to be paired with an available agent (see [0034-0036]); and



the amount of time between the first time and the second time is: i) at least a predetermined threshold amount of time (this reads on the predetermined time as discussed in [0036]), ii) not more than a predetermined maximum amount of time, or iii) both, and

the amount of time between the second time and the third time is: i) at least the predetermined threshold amount of time (see [0036]), ii) not more than the predetermined maximum amount of time, or iii) both.

Regarding claims 2, 9 and 16, Matteo teaches wherein the first set of available agents comprises at least the first agent and a second agent (reads on Agents 106-108 who are available for handling calls within ACD, see [0020]).

Regarding claims 3, 10 and 17, Matteo teaches wherein the second set of contacts comprises at least the first contact and a second contact (reads on service requests in ACD as discussed in [0015]). 

Regarding claims 4, 11 and 18, Matteo teaches wherein at least one of the first contact center information and the second contact center information identifies an amount of choice available to a contact center system (see [0025-0027]).

or the predetermined maximum amount of time is based on an amount of choice available to a contact center system (see [0025-0027]).

Regarding claims 6, 13 and 20, Matteo teaches wherein pairing the first contact to the first agent occurs at a fourth time between the second time and the third time (this may read on new request added to the queue and once the agent available then program control processed to the resource allocation process 300 to connect and pair the contact with the agent, see [0036]).

Regarding claims 7, 14 and 21, Matteo teaches wherein pairing the first contact to the first agent occurs at a fourth time after the third time (this may read on new request added to the queue and once the agent available then program control processed to the resource allocation process 300 to connect and pair the contact with the agent, see [0036]).

Regarding claims 22-24, Matteo teaches wherein the first contact became available for pairing closer to the first time than the second time (see [0027 and 0032]).  

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.


/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652